 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL D. KANE,                                    Case No.: 19cv1354 WQH (MDD)
12                                     Petitioner,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  PROCEED IN FORMA PAUPERIS
14   JOSIE GASTELO, Warden,
15                                   Respondent.
16
17         On July 19, 2019, Petitioner, a state prisoner proceeding pro se, submitted a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. Petitioner did not pay
19   the $5.00 filing fee and did not file a request to proceed in forma pauperis. Accordingly,
20   the Court dismissed the Petition without prejudice and with leave to amend. (ECF No.
21   2.) Petitioner was given until September 30, 2019, to either pay the $5.00 filing fee or
22   submit adequate proof of his inability to pay the fee. (Id.)
23         On September 29, 2019, Petitioner filed a motion to proceed in forma pauperis.
24   Petitioner has $2.52 on account at the California correctional institution in which he is
25   presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
26   GRANTS Petitioner’s application to proceed in forma pauperis, and allows Petitioner to
27   prosecute the above-referenced action without being required to prepay fees or costs and
28

                                                     1
                                                                               19cv1354 WQH (MDD)
 1   without being required to post security. The Clerk of the Court shall file the Petition for
 2   Writ of Habeas Corpus without prepayment of the filing fee.
 3         IT IS SO ORDERED.
 4   Dated: September 24, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19cv1354 WQH (MDD)
